                                                             Case 8:10-ml-02151-JVS-FMO Document 5705-1 Filed 04/15/19 Page 1 of 1 Page ID
                                                                                        PLUA Litigation ISP Status
                                                                                                  #:163971


                                                                                               PLUA Litigation Status and Status of ISP
                                                             Settled Cases

                                                                                                               Plaintiffs are in the
                                                                                                               Process of Providing        Plaintiffs                                                          Completed
                      Total PLUA              Dismissed or                                                      Materials, Making Expressed Interest        Not yet         ISP Process          Mediation     Mediation
                      Cases and                 Awaiting       Releases Releases   Settlement In Voluntary Demands or Awaiting in ISP but have yet         Requested     Scheduled or Still     Requested or and Did Not
                        Claims       Total     Dismissal       Received   Sent       Principle    Dismissals     ISP Conference        to Send Materials      ISP             Ongoing            Continued      Resolve
                                                                                                                                     1
Federal MDL                    188      183             171            1       3                2            6                      2                 12               0                  13                14
                                                                                                                                                                                                                         0
JCCP                           113      104              90            1       2                4            7                       3                 2               0                    4                0           0
TOTAL                          301      287             261            2       5                6          13                        5                 3               0                    5                1           0

1
  ‐ Rodriguez‐Marrero, Scott
2
  ‐ Dere
3
  ‐ Cross
4
  ‐ LaBar




DMSLIBRARY01\30900131.v31                                                                                                                                                                                  US_ACTIVE-127641127 v16
